ORDER OF SUSPENSION
On August 7, 1991, an Application for Interim Suspension of Donald Rorvig, a member of the Bar of the State of North Dakota, was filed by Vivian E. Berg, counsel for the Disciplinary Board of the Su*915preme Court, based upon the conviction of Donald Rorvig of felonies of mail fraud and transportation of stolen money in excess of $5,000 in U.S. v. Rorvig, Case No. C3-90-65-01 in the U.S. District Court for the District of North Dakota, Southeastern District. The Court considered the matter, and
ORDERED, that, pursuant to the provisions of Rule 4.1(C) and (D), North Dakota Procedural Rules for Lawyer Disability and Discipline, Donald Rorvig be immediately suspended from the practice of law in the State of North Dakota.
/s/ Ralph J. Erickstad Ralph J. Ericstad, Chief Justice
/s/ Gerald W. VandeWalle Gerald W. VandeWalle, Justice
/s/ H.F. Gierke III H.F. Gierke III, Justice
/s/ Herbert L. Meschke Herbert L. Meschke, Justice
/s/ Beryl J. Levine Beryl J. Levine, Justice